PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Barnes et al.
Application No. 15/513,979
Filed: 23 Mar 2017
For METHODS AND COMPOSITIONS FOR TREATING AGE-RELATED DISORDERS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed February 10, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on March 23, 2017, including, inter alia, an Application Data Sheet (ADS) which lists three joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.1  

On July 10, 2017, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On March 29, 2018, the USPTO issued a non-final Office action.
On October 1, 2018, Applicants filed a reply to the non-final Office action along with a three-month extension of time to make the response timely (September 29, 2018 fell on a Saturday).

On December 13, 2018, the USPTO issued a final Office action.  No claims were indicated to be allowable.

On June 13, 2019, Applicants filed a notice of appeal along with the associated fee and a three-month extension of time to make the response timely.  Pursuant to 37 C.F.R. 
§ 41.37(a), the Appellants had two months after the filing of the notice of appeal to file an appeal brief (or alternatively, a RCE which would serve to withdraw the application from appeal and reopen prosecution of the application).

On January 13, 2020, Applicants filed both a RCE and a five-month extension of time, along with executed declarations for joint inventors Barnes and Lee.  

January 13, 2020 was the expiration of the maximum extendable period for either submitting an appeal brief or withdrawing the application from appeal and reopening prosecution of the application via the filing of both a RCE and a submission to withdraw the appeal per M.P.E.P. 
§ 1215.01. 

On January 16, 2020, Applicants filed an executed declaration for joint inventor Wagers.

On May 19, 2020, the USPTO issued a non-final Office action.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

A petition pursuant to 37 C.F.R. § 1.181(a) was filed on September 17, 2020 and dismissed via the mailing of a decision on December 11, 2020.


(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and,
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition, Petitioner has filed a RCE, the petition fee, and the proper statement of unintentional delay.  

Petitioner has met the second and fourth requirements of 37 C.F.R. § 1.137(a).  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.2  

Regarding the first requirement of 37 C.F.R. § 1.137(a), the requirement has not been satisfied because Petitioner did not submit the required reply to the Office action.  The required reply is a reply which would have been sufficient to have avoided abandonment, had such reply been timely filed.3  In order for the application to be revived, Petitioner must submit a reply which satisfies 37 C.F.R. § 1.137(a)(1).  Specifically, a response to the non-final action mailed May 19, 2020 is required.
On renewed petition, Petitioner should submit the required response.  

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.
4 hand-delivery,5 or facsimile.6  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.7

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.8  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 The Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached. 
        2 See 37 C.F.R. § 1.137(d).
        3 See M.P.E.P. § 711.03(c).
        4 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        5 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        6 (571) 273-8300: please note this is a central facsimile number.  
        7 https://www.uspto.gov/patents-application-process/file-online.
        8 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.